—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Freeman, J.), entered July 18, 1997, which, upon a fact-finding order of the same court dated June 13, 1997, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of robbery in the second degree, menacing in the third degree, and harassment in the first degree, adjudged him to be a juvenile delinquent and placed him with the Department of Probation for a period of two years.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The confusion exhibited by the young complaining witness during various phases of cross-examination does not undermine the essential reliability of his testimony. This testimony, coupled with that of an eyewitness to one of the several incidents, supports the Family Court’s adjudication of the appellant as a juvenile delinquent. This Court sees no reason to credit the appellant or the witnesses allied with him, whose testimony was found by the Family Court to be “incredible” and “largely irrelevant”. Bracken, J. P., Santucci, Altman and McGinity, JJ., concur.